JOURNAL ENTRY AND OPINION.
{¶ 1} This appeal is before the Court on the accelerated docket pursuant to App.R. 11.1 and Loc. App.R. 11.1.
 {¶ 2} In this accelerated appeal, plaintiff-appellant Juan E. Chahda ("Chahda") appeals the dismissal in the Cuyahoga County Court of Common Pleas of his complaint against defendants-appellees Halim and Lynn Youseff ("the Youseffs"). For the following reasons, we affirm the decision of the trial court.
 {¶ 3} On June 14, 2000, Chahda filed a complaint against the Youseffs seeking damages in the amount of $41,852 plus interest for a breach of contract. On January 10, 2001, the Youseffs filed a motion to dismiss the complaint filed by Chahda. On May 17, 2001, the trial court granted the motion to dismiss.
 {¶ 4} Chahda timely appealed raising one assignment of error, which states:
 {¶ 5} "I. The lower court erred as a matter of law by failing to apply the correct standard of review when granting the defendant's motion to dismiss plaintiff's complaint based upon allegations and assertions contained outside the pleadings, and which motion was not properly supported by affidavits, exhibits or attachments as required."
 {¶ 6} Chahda's sole assignment of error raises a question which requires this Court to consider arguments presented by the parties to the trial court. However, there is nothing officially before this Court concerning the dismissal of Chahda's complaint other than the court docket stating that the case was dismissed without prejudice.
 {¶ 7} The appellant has the duty to provide the reviewing court with a sufficient record to support the assigned errors. App.R. 3(A); App.R. 9(B); App.R. 10(A). In the absence of such a record, an appellate court must presume regularity in the trial court's proceedings and affirm the judgment of the trial court. Knapp v. Edwards Laboratories (1980),61 Ohio St.2d 197, 199. Accordingly, we affirm the judgment on the basis that Chahda has failed to supply this Court with the record necessary to set forth the facts upon which the lower court based its decision. Fordv. Ideal Aluminum, Inc. (1966), 7 Ohio St.2d 9.
 {¶ 8} Appellant's sole assignment of error is overruled.
Judgment affirmed.
Frank D. Celebrezze, Jr., P.J. and Diane Karpinski, J., Concur.